Rosen, J.,
concurring: I concur with the majority opinion. I write separately to emphasize my belief that the district court was empowered to take the measures employed here to ensure that a valid, enforceable court order was complied with.
While the dissent raises some compelling concerns regarding the continued validity of Gregg evaluations, that question is not before us. See State v. Gregg, 226 Kan. 481, 602 P.2d 85 (1979). As the law currently stands, Simpson followed the proper procedure by filing a motion requesting a psychological evaluation of the complaining witness resulting in the district court holding a hearing on that motion. Following the hearing in which both sides had an *995opportunity to be heard, the court granted the motion and ordered K.S. to undergo a psychological evaluation.
It is simply not up to the State, a witness, or other party to the case to protest the order by disregarding it. Given the posture of the case at that point, it is then up to the State if it wishes to proceed in a prosecution without witnesses who choose to snub court orders. Certainly the State cannot be complicit with those who defy the very laws prosecutors are sworn to uphold. To find otherwise completely neuters a district court’s power to enforce the law and protections guaranteed to our participants in the administration of justice.
[[Image here]]